Citation Nr: 0205475	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from June 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  The veteran currently resides 
within the jurisdiction of the RO in Phoenix, Arizona.  In 
the November 1996 rating action the RO in part granted 
entitlement to a permanent and total disability rating for 
pension purposes and denied entitlement to special monthly 
pension on account of the need for regular aid and attendance 
of another person or on account of being housebound.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition relating to the issue of bad faith has been 
obtained.

2.  The veteran has been rated permanently and totally 
disabled for pension purposes.

3.  The veteran's disabilities are rated as follows: major 
depression, passive aggressive personality, post-traumatic 
stress disorder, 50 percent; diabetes mellitus, 40 percent; 
valvular heart disease, aortic insufficiency, 30 percent; 
peripheral neuropathy left lower extremity, 20 percent; 
peripheral neuropathy right lower extremity, 20 percent; 
muscle spasm lower back, 20 percent; right ulnar damage 
secondary to burn with numbness of right arm, 10 percent; 
peripheral neuropathy left upper extremity, 10 percent; 
alcoholic liver disease, 10 percent; bilateral hearing loss, 
0 percent; peripheral vascular disease, 0 percent.  The 
combined evaluation is 90 percent.

4.  The veteran does not have a single permanent disability 
rated as 100 percent disabling, and he is not substantially 
confined to his dwelling or immediate premises.

5.  The appellant is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

6.  The appellant is not presently institutionalized in a 
nursing home on account of physical or mental incapacity.

7.  It is not shown by the evidence that the appellant is 
bedridden; or is unable to dress/undress himself, keep 
himself clean and presentable, feed himself, or attend to the 
wants of nature without the care and assistance of another 
person on a regular basis; or is so physically or mentally 
incapacitated that he requires assistance on a regular basis 
to protect himself from hazards or dangers incident to his 
daily environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance of another person 
or on account of being housebound have not been met.  38 
U.S.C.A. §§ 1502 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the 
present case, by virtue of the statement of the case and the 
supplemental statements of the case the veteran and his 
representative were notified of the evidence necessary to 
substantiate his claim.  

The VA also has a duty to assist the veteran in developing 
the evidence.  See 38 U.S.C.A. § 5107.  The RO obtained all 
pertinent available treatment records identified by the 
veteran, and the veteran has undergone VA examinations.  The 
Board notes that in conjunction with an April 1998 Board 
remand, the RO requested information from the state 
institution where the veteran was residing at that time 
concerning whether that facility was state nursing home per 
state regulations and a description of the level of care 
provided.  No response was received from that facility.  The 
veteran was notified of this fact in September 1998 
supplemental statement of the case.  The veteran now resides 
in another state and is currently living in a motel.  As such 
the Board finds that further development in this area is not 
required.  The Board concludes, therefore, that the VA has 
met its duties under the VCAA and 66 Fed. Reg. 45631 (2001) 
(to be codified at 38 C.F.R. § 3.159) and that the current 
decision is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The disabilities are rated as follows: major depression, 
passive aggressive personality, post-traumatic stress 
disorder, 50 percent; diabetes mellitus, 40 percent; valvular 
heart disease, aortic insufficiency, 30 percent; peripheral 
neuropathy left lower extremity, 20 percent; peripheral 
neuropathy right lower extremity, 20 percent; muscle spasm 
lower back, 20 percent; right ulnar damage secondary to burn 
with numbness of right arm, 10 percent; peripheral neuropathy 
left upper extremity, 10 percent; alcoholic liver disease, 10 
percent; bilateral hearing loss, 0 percent; peripheral 
vascular disease, 0 percent.  The combined evaluation is 90 
percent.  The veteran is not incompetent for VA purposes.  

A private examination for the purpose of evaluating aid and 
attendance or housebound benefits was conducted in January 
1996.  That report indicates that the veteran was not living 
at home and was in a state institution for war veterans, and 
had been admitted there on December 1, 1995.  The report 
shows that the veteran was able to perform the following 
daily living activities without assistance of another person 
or the use of mechanical aids: walk (one to two blocks), 
travel, care for needs of nature, feed himself, dress 
himself, bathe himself, get out of bed, remain out of bed all 
day, and get out of doors all day.  He was not able to drive 
a car because he had no license.  The report notes that the 
veteran could take brief excursions away from home for one 
day and that the veteran did dress and undress himself 
without help during the examination.  The report indicates 
that the veteran did not have the mental ability to contract 
or manage his own affairs including due to depression and a 
history of alcohol and drug abuse.  The examiner opined that 
the prognosis was guarded.  The statement indicates that the 
veteran seemed to have adjusted well within the Home 
environment and had no plans to leave in the near future.  

In April 1996 the state institution certified that the 
veteran was a patient receiving intermediate level of care 
since December 1, 1995 because of chronic alcohol and drug 
abuse, alcohol liver disease, insulin dependent diabetes 
mellitus, valvular heart disease, and depression.  A private 
examination for the purpose of evaluating possible aid and 
attendance or housebound benefits was conducted in October 
1996.  That report indicates that the veteran was residing at 
a state facility for war veterans.  The report shows that the 
veteran was able to perform the following daily living 
activities without assistance of another person or the use of 
mechanical aids: walk (one and one-half blocks), travel, care 
for needs of nature, feed himself, dress himself, bathe 
himself, get out of bed, remain out of bed all day, and get 
out of doors for six to eight hours.  He was not able to 
drive a car because he was a diabetic on insulin.  The report 
notes that the veteran could take brief excursions away from 
home on weekends; and that the veteran did dress and undress 
himself without help during the examination.  It is unclear 
from the report whether the veteran had the mental ability to 
contract or manage his own affairs.  Diagnoses included 
history of alcohol abuse, alcohol liver disease, and 
depression.  The examiner opined that the prognosis was good 
if the veteran continued to abstain from alcohol.    

The veteran received treatment at a VA outpatient clinic from 
1999 to 20001 for several disabilities, including his 
psychiatric disorder. When seen in January 2000, he reported 
that he was living in a motel.  When evaluated later in 2000 
he indicated that he had recently purchased a car, which he 
said would help his mobility.  

An examination for the purpose of evaluating possible aid and 
attendance or housebound benefits was conducted by VA in June 
2000.  The veteran was not accompanied to the examination.  
He complained of lack of feeling in his hands and feet and of 
poor stamina.  He was 5 feet and six inches tall.  His 
estimated weight was 158 pounds.  His state of nutrition was 
described as okay.  His posture and general appearance was 
described as chronically ill.  On examination of restrictions 
of the upper and lower extremities, the report notes sensory 
NP (peripheral neuropathy) and that the veteran used a cane.  
The report indicates that examination of the spine was 
"OK".  It was reported that the veteran used a cane because 
his balance was poor and his legs give way.  The report 
contains diagnoses of diabetes mellitus, AI (aortic 
insufficiency); peripheral neuropathy, arms and legs, mental 
problems, hearing loss, and edentulous.  The report certified 
that daily skilled services were not indicated for the 
veteran's physical illnesses.

During a June 2000 VA general examination the examiner noted 
that the veteran had a history of aortic insufficiency found 
in 1991 or 1993.  The veteran underwent vocational 
rehabilitation in 1994 but due to multiple severe impairment 
he was not given a job, and he had not had gainful employment 
since 1991.  He was presently living in a home with 15 other 
veterans, a home for patients with behavioral disorders.  He 
developed diabetes mellitus in 1993, which was complicated by 
peripheral neuropathy of the arms and legs, and he was found 
to have kidney and liver disease.  He had minimal back 
trouble.  A burn injury to the right forearm resulted in 
ulnar nerve damage, and he had ulnar nerve damage on the 
left.  

On examination, the veteran was chronically ill appearing, 
alert and cooperative and in no acute distress.  He limped on 
both legs, favoring the right one, and was able to move about 
the examination room.  He could not hop and he clumsily 
walked heel and toe.  His grips were weak, with hypesthesia 
in a glove and stocking distribution.  He was edentulous.  
Pulse and respirations were normal, blood pressure was 
130/74, the heart manifested a grade 3/6 diastolic murmur at 
the aortic area, regular sinus rhythm.  Lungs were clear and 
his abdomen was soft.  The liver was not enlarged.  There was 
no jaundice, no palmar erythema and no ascites.  He was left 
handed and had burn scars on his palmar surface of that hand.  
He had burn scars on his right elbow and ulnar surface of the 
right wrist and on the dorsum of the fifth finger of the 
right hand.  Lymph nodes showed no enlargement.  The 
impressions included diabetes mellitus with peripheral 
neuropathy, possible kidney disease; history of alcoholic 
liver disease, residual burn scars, aortic insufficiency but 
no congestive heart failure, edentulous and hearing deficit.  
The examiner also reported no back pain but muscle spasm of 
the left paraspinal muscle.  The veteran was able to forward 
bend normally, backward extension 15 degrees, and had full 
range of lateral flexion, lateral rotation of the lumbar 
spine.

During a June 2000 VA psychological examination, the veteran 
complained that he was unable to keep long-term relationships 
and that he had attempted suicide and thought of suicide 
daily.  He reported other related complaints including 
depression, poor concentration, and problems with sleep and 
memory.  He reported having episodes of severe depression 
when he would not get out of bed, take a shower, or care for 
himself.   He stated that these symptoms could last up to a 
month.  They last occurred in February of 2000.  He currently 
lived in veterans' home and participated in a program.  He 
spent his time going to the park or reading at the library 
and he liked to watch television.  He also attended group 
meetings.  On examination, he arrived walking with a cane.  
He reported experiencing daily suicidal thoughts although his 
mood appeared euthymic with appropriate affect.  He was alert 
and oriented in all spheres and his abstract thinking skills 
were fair.  He achieved a score of 29 out of 30 points on the 
Folstein Mental Status Examination, because of which the 
examiner opined that there was no indication of significant 
neuropsychological deficits.  The diagnostic impression was 
post-traumatic stress disorder, moderate; major depressive 
disorder, recurrent and alcohol dependence, sustained full 
remission.  The current global assessment of function was 50.

Analysis

An increased rate of pension is payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d), (e) 
(West 1991); 38 C.F.R. § 3.351(a)(1) (2001).  A veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the veteran 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2001).  38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) 
(2001).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination under this 
section.  For the purposes of this section, "bedridden" 
constitutes a condition which through its essential character 
actually requires that an individual remain in bed.  The fact 
that the veteran has voluntarily taken to bed or that a 
physician has prescribed bed rest for a lesser or greater 
portion of the day will not suffice.  It is only necessary 
that the evidence establish he is so helpless as to need 
regular aid and attendance not that there be a constant need.

An increased rate of pension also is payable where the 
veteran has a single permanent disability rated as 100 
percent under the Schedule for Rating Disabilities and, 
either (1) he or she has additional disability or 
disabilities independently ratable at 60 percent, which are 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) he or she is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his/her dwelling and immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 
3.351(d)(1), (2).

The evidence indicates that the veteran was admitted to a 
state veterans home in December 1995 for treatment including 
for chronic alcohol and drug abuse.  However, while there, 
reports of examinations for the purpose of determining 
possible need of aid and attendance or housebound benefits 
show that the veteran was able to perform daily living 
activities without assistance of another or the use of 
mechanical aids.  The April 1995 evaluation indicated that 
the veteran was unable and the latter examination report 
shows that he had the mental ability to contract or manage 
his own affairs.  However, the October 1996 report indicated 
that his condition had improved perform daily living 
activities without assistance of another or the use of 
mechanical aids.

The report of the most recent aid and attendance examination, 
conducted by VA in June 2000, certifies that daily skilled 
services were not indicated for the veteran's physical 
illnesses.  That report indicates that the veteran was not 
accompanied to the examination and that he was able to 
ambulate using a cane.  The examination showed that there was 
some sensory impairment in the extremities.  The recent VA 
psychological examination report indicates that on occasion 
the veteran stayed in bed and did not shower.  However, the 
evidence does not show that he is unable to feed himself or 
is unable to attend to the wants of nature.  He is able to 
dress or undress himself.  He is able to drive a car and 
ambulate, and he lives in a motel.  He is not bedridden nor 
does he require assistance from another individual with 
regard to using prosthetic or orthopedic appliances.  There 
is no indication of any significant visual impairment.  

The evidence of record does not show that the appellant's 
disabilities are so disabling as to require the regular aid 
and attendance of another person as specified by the criteria 
in 38 C.F.R. §§ 3.351(b), (c), 3.352(a).  After a review of 
the record, the Board concludes that a preponderance of the 
evidence in this case is against the claim of entitlement to 
an increased rate of nonservice-connected pension benefits by 
reason of being in need of regular aid and attendance.  

The record does not show that the veteran has a 100 percent 
disorder along with disabilities separately ratable as 60 
percent disabling.  The record shows that the veteran is not 
substantially confined to his dwelling and the immediate 
premises or to the ward or clinical area of the institution 
in which he resides.  He is able to ambulate and owns a car.  
Therefore, the Board finds that the preponderance of the 
relevant evidence is against the veteran's claim and 
entitlement to housebound benefits is not warranted.


ORDER

Special monthly pension by reason of being in need of regular 
aid and attendance of another person or being permanently 
housebound, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

